The bill was filed for the redemption of certain property, real and personal, and at the last term of this Court it was declared to be the opinion of the Court, that the plaintiff was entitled to      (239) redeem a certain negro slave, named Nathan, upon the payment of the sum paid by defendant, with interest; accordingly an interlocutory decree was made, referring to the Clerk and Master in Equity of Chatham, to enquire and report as to the present value of the slave in question, and his hire for the time he has been in the defendant's possession, and the amount of the debt for which the slave was security, with interest thereon.
Besides, the slaves sought to be redeemed, a tract of land lying on Terrill's creek, was also conveyed in trust to secure the debt due by the plaintiff to the defendant, as an additional security; and it appears that for several years part of this land, to wit, about thirty acres was in the possession and cultivation of the defendant. The whole *Page 200 
claim of the defendant against the plaintiff has been satisfied by the sale of the other property held in trust for its payment, and therefore, the plaintiff insists that the defendant should account with him for the issues and profits of this land. The defendant avers in his answer, that the land used and cultivated by him was no part of the land owned by the plaintiff, but belonged to one Samuel Pilkington, and thereupon, at the last term of the Court, it was ordered that it be referred to the Clerk and Master of Chatham, aforesaid, "to enquire and ascertain whether the defendant Cotten is, or has been, in possession of any part of the plaintiff's land, and if so, how much, for what length of time, and the annual net rent therefor," and that he report thereon to the present term of this Court.
In obedience to these several references, Mr. Waddell, the Master, reported that Nathan is worth $1200; that he has been worth during the last six years $640, making $1840; that the debt for which he was pledged is, with interest, $332.10, leaving a balance due plaintiff $1507.90.
He also reports, that the land occupied by the defendant, does belong to the plaintiff; that the cultivation was continued for ten or twelve years, and that it was worth from forty to fifty dollars per annum. In conclusion, he charges the defendant with a total of (240) $480 for land rent, which being added to the other balance of $1507.90 makes a total against defendant of $1987.90.
The evidence taken on these enquiries, accompanies the report.
The defendant excepts to the report, because the Clerk and Master takes the highest price put upon Nathan by a single witness, whereas there were several, who placed his value lower, and some much lower, and that from these statements, the amount allowed ought to have been averaged at $900.
The defendant excepts also to the report, on the subject of the occupation and rent of the land; that the conclusion of the referee is against the weight of the evidence.
The plaintiff excepts, because the referee does not allow interest on the hire and rent found by him.
The cause was again heard upon these exceptions.
The defendant's exceptions in respect to the Master's estimate of the value and hire of the slave Nathan, are overruled. The exceptions are based on the ground that the Master ought to have *Page 201 
adopted an average of the estimate made by the witnesses on both sides. This position is not tenable. The general rule is, that the Master should form an independent opinion of his own, according to the weight of the testimony, and if one of the witnesses, from his intelligence and means of information in regard to the matter of enquiry, is, in the opinion of the Master, more to be relied on than a half dozen of the other witnesses, it is proper that the Master's opinion should adopt the estimate of this one most reliable witness. If this rule in respect to "the average of the estimate of witnesses," should obtain, the decision of questions of this kind would not depend upon the sound judgment of the Master, but upon the number of witnesses that it may be in the power of each party to produce. Morrison v. McLeod,37 N.C. 108; Walling v. Burroughs, 54 N.C. 21. This                (241) mode of arriving at a conclusion by an "average of estimates" is put as an exception to the general rule above stated, and is tolerated only from necessity in certain cases.
We concur with the Master, that if a negro boy, eighteen years of age, has such qualities and recommendations as will command a hire of $150 per annum, the value of the boy cannot be less than $1200; the opinion of a dozen witnesses to the contrary notwithstanding.
It may be proper also to say, that the inclination of the Court is to concur with the Master in matters depending upon mere estimates of value, and his opinion is taken prima facie to be correct, unless error be shown.
The plaintiff's exception in regard to the interest upon the annual hires is overruled. The Master evidently fixes the amount of hires, upon the ground that annual interest is not to be allowed, and we see no reason to disturb the result at which he has arrived.
In respect to the land mentioned in the pleadings, the cause is retained, with liberty to the plaintiff to bring an action of ejectment, in which he is to be the lessor, and the defendant is to admit that Steadman and Bynum have re-conveyed to Richard Pilkington, or to the plaintiff as his heir; and that he (the defendant) is in possession, so as to put the question solely upon the title of Richard Pilkington.
Per curiam.
Decree accordingly. *Page 202